Citation Nr: 1137008	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection broken ribs, left side.  

6.  Entitlement to service connection for frostbite, bilateral feet.

7.  Entitlement to service connection for neuropathy, bilateral feet.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1958 and from May 1961 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Seattle, Washington respectively. 

The issue of service connection for asthma, bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for asthma, was previously denied in an unappealed February 2004 rating decision.

2.  Evidence added to the record since the February 2004 rating decision relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for asthma.

3.  The evidence of record does not demonstrate that disabilities of neuropathy of the bilateral feet, frostbite of the bilateral feet, and broken ribs of the left side exist.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final February 2004 determination denying the Veteran's claim of entitlement to service connection for asthma is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3.  Frostbite of the bilateral feet was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Neuropathy of the bilateral feet was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Broken ribs of the left side was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In regard to the issue of new and material evidence to reopen the claim for service connection for asthma, the Board notes that the claim is being reopened.  Therefore, any notice deficiencies are not prejudicial to the Veteran with regards to that issue.  

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in September 2008.  Subsequently, in December 2008, the RO adjudicated the Veteran's claims in the first instance.  The Veteran filed a timely appeal as to this December 2008 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claims for a bilateral hearing loss disability, tinnitus, broken ribs of the left side, bilateral feet neuropathy and frostbite of the bilateral feet.

The Board notes that the RO made a request to obtain records from the National Personnel Records Center (NPRC) to include Surgeon General's Office records and Sick Reports, in attempts to corroborate the Veteran's claims of injuries in service.  However, no records were located.  A reply from the NPRC of September 2003 noted the records were fire related.  A May 2003 letter from the NPRC to the Veteran also states that the records were destroyed in a fire.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board notes that while the RO did not notify the Veteran that his service treatment records were not available, the record reflects through the various statements from the Veteran and more specifically, the NPRC letter to the Veteran, that he was aware the records were destroyed and not available.  Moreover, the RO, in letters of September 2008 and April 2009, notified the Veteran of the type of evidence he could submit to support his claim.  Significantly, the Board notes that the Veteran did not submit any evidence in support of his claims.  

The Court of Appeals for Veterans Claims (the Court) has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Although the VA has asked the Veteran to submit evidence in support of his claim in letters of May 2008, September 2008 and April 2009, the Veteran has not submitted any evidence in support of his claims.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].  The Court has specifically held that "[i]f a veteran wishes help, [he] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood, 1 Vet. App. at 193.  Moreover, he was scheduled for a Travel Board hearing in August 2011, but he failed to appear.  In light of his history of noncompliance with requests to submit evidence and his failure to appear at the Travel Board hearing, the Board is convinced that further efforts to request evidence in support of his claim would be futile.

Moreover, the Board notes that the VA has a duty to assist the Veteran in the development of the claim.  This duty includes providing an examination when necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination for his claim for service connection for frostbite of the bilateral feet, neuropathy of the bilateral feet and broken ribs on the left side.  Under the facts of this case, the Board has no duty to provide a VA examination or obtain a medical opinion.  There is no competent evidence of an injury in service or a nexus to service.  As noted, and significantly, the Veteran has not submitted any evidence in support of his claim.  No medical evidence of a current disability and no statements of his arguments as to how, if there is a disability, they are related to service.  He just submitted a blank claim.  The Board has carefully considered the Court's language in Mclendon that the threshold for showing this association is a low one.  However, there is a threshold.  Accordingly, despite the lack of service treatment records, the Board finds that it is under no obligation to provide a VA examination.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative, and failed to appear when given the opportunity to testify at a personal hearing.

Accordingly, the Board will address the claims on appeal.  Because these issues involve precisely the same procedural history, the application of the same law and regulations, for the sake of economy the Board will address them together.






Legal criteria and Analysis

A. New and Material

The record reflects that a rating decision in February 2004 denied the Veteran's claim of entitlement to service connection for asthma.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the February 2004 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2004 rating decision consisted of the Veteran's claim, VA outpatient treatment records and private treatment records showing a diagnosis of and treatment for asthma, and lay statements from the Veteran's brothers and a friend stating that the observed the Veteran having respiratory problems including asthma, shortly after service.  In February 2004, the Veteran's claim was denied as there was no evidence that his disorder was incurred or aggravated by service.  It was noted that the service treatment records were not available.

The evidence submitted in support of reopening the claim includes a more recent lay statement from a fellow service member stating that they served with the Veteran and observed him having respiratory problems in service.  Specifically, in a January 2008 statement from L.N., he stated that he had served with the Veteran and that he remembers he had some kind of breathing problem and the Veteran told him a doctor had told him it could be asthma.  As the Board may not address the credibility of this evidence at this juncture, the Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, supra.  Indeed, at the time of the prior denial, there was no evidence of an in-service inception of breathing problems or asthma.  That evidentiary defect has been cured by the lay statement submitted.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a), and the claim is reopened.

B.  Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].


When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran seeks service connection for neuropathy of the bilateral feet, frost bite of the bilateral feet, and broken rib of the left side.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

The Board notes that the competent evidence of record does not reflect that the Veteran currently has any of the claimed disabilities.  As noted, service treatment records are not available.  Moreover, the Veteran has presented no medical evidence demonstrating any of the claimed disabilities.  Indeed, there is no indication in the record that the Veteran had any of the claimed disabilities at the time the Veteran filed his service connection claim in July 2008 or any time thereafter.  In addition, he has not even submitted a statement indicating his allegations as to why any of the claimed disabilities are related to service.  

As noted above, the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

The Board recognizes that the Veteran is competent to report symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran, as a layperson, is not competent to report that he has frost bite of the bilateral feet, neuropathy of the bilateral feet or a broken rib, as these disabilities require the expertise of trained medical personnel for an actual diagnosis.  The Board is aaware that in Jandreau  the Federal Circuit held that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg."  However, the Board finds that a broken leg is different from a broken rib.  While a broken leg is easily discernible  as weight is attempted to be placed on the leg, a broken rib is not so easily diagnosed and detected.  Therefore, the Board finds that the Veteran's case is different from Jandreau and in this case, the Veteran is not competent to state he duffers from a broken rib.  

In the absence of any diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's hearing loss disability claim, and it fails on this basis alone.


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for asthma.

Service connection for frost bite of the bilateral feet is denied.

Service connection for neuropathy of the bilateral feet is denied.

Service connection for broken ribs of the left side is denied.



REMAND

The Veteran's claims of service connection for asthma, bilateral hearing loss disability and tinnitus, must be remanded for a VA medical examination and opinion prior to issuing a decision.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (discussing circumstances when a VA examination is required).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is evidence of asthma, hearing loss, and tinnitus.  Asthma is diagnosed by the medical evidence of record.  The Veteran has provided competent assertions of tinnitus.  Additionally, the Veteran is competent to report decreased hearing, although he is not competent to diagnose hearing loss for VA purposes.  Additionally, the Board finds that competent assertions of continuity of symptomatology are implied by the Veteran's original claim for service connection.  Under the specific circumstances of this case, especially considering that the service treatment records are unavailable as they were destroyed is a fire, the Board finds that to ensure due process, VA examinations are needed prior to deciding the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must elicit from the Veteran when he first noticed hearing loss and tinnitus.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must first determine whethere there is a hearing loss for VA purposes.  The examiner must then provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements regarding his hearing loss and tinnitus.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his asthma.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must elicit from the Veteran when he first noticed difficulty breathing.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must then provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed asthma was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements regarding his asthma as well as the private medical records.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


